 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Association of Broadcast Employees andTechnicians, AFL-CIO, CLC and Metromedia,Inc. and International Alliance of TheatricalStage Employees and Moving Picture MachineOperators of the United States and Canada.Case 31-CD-201March 27, 1981DECISION AND ORDEROn November 12, 1980, Administrative LawJudge James S. Jenson issued the attached Decisionin this proceeding. Thereafter, Respondent, Nation-al Association of Broadcast Employees and Techni-cians, AFL-CIO, CLC (hereinafter Respondent orNABET), filed exceptions and a supporting brief,and the Employer filed a brief in answer to Re-spondent's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found, and theparties do not dispute, that Respondent filed griev-ances on June 6 and December 3, 1978, pursuant tosection 6.02, article VI,' of a collective-bargainingagreement in effect since June 1, 1978, between Re-spondent and the Employer. The grievances al-leged that the Employer had violated the terms ofthe collective-bargaining agreement by assigninglive election-eve broadcasting by use of portableelectronic cameras to employees of the Employerrepresented by the International Alliance of Theat-rical Stage Employees and Moving Picture Ma-chine Operators of the United States and Canada2rather than to employees represented by Respond-ent. The Employer refused to arbitrate the griev-ances, maintaining that the work claimed by Re-spondent had been the subject of a prior determina-tion by the Board and had been assigned to em-ployees represented by IATSE in an award issuedpursuant to Section 10(k) of the National LaborRelations Act. Following the Employer's refusal toparticipate in the contractual grievance procedure,Respondent filed suit in the United States DistrictCourt for the Central District of California tocompel arbitration as provided in Section 301(a) ofthe Act.3After taking extensive evidence regarding thework that had been made the subject of the griev-ances filed by Respondent and after reviewing por-tions of the transcript of the Board's prior 10(k)proceeding, the Administrative Law Judge con-Art. VI, sec. 6.02, is attached hereto as an appendix.2 Hereinafter IATSE.3 Docket No. CV-79-02110 WMB (Gx) (filed June 6, 1979).255 NLRB No. 57cluded that the work was covered by the Board'searlier Decision and Determination of Dispute andwas, therefore, as the Employer argued, properlyassigned to employees represented by IATSE.Upon that basis, the Administrative Law Judgeconcluded that Respondent's filing of grievancesand of a Section 301 suit to compel arbitrationdemonstrated a refusal to abide by the Board'sprior 10(k) award and constituted restraint or coer-cion within the meaning of Section 8(b)(4)(ii)(D) ofthe Act. We disagree with the Administrative LawJudge that Respondent's conduct amounted to aviolation of the Act.The record discloses that on July 30, 1976, theBoard issued a Decision and Determination of Dis-pute in which it awarded to the Employer's em-ployees who were represented by IATSE "the op-eration of a portable hand-held electronic video-tape camera and related equipment for news, sportsfor news, and news special events gathering pur-poses."4While the 10(k) proceeding was pendingbefore the Board, the National Association ofBroadcast Employees and Technicians, AFL-CIO,CLC, Respondent herein, sought court-ordered ar-bitration of the same jurisdictional dispute, and theEmployer successfully intervened to secure anorder for tripartite arbitration. After the Board'sDecision and Determination of Dispute was issued,NABET informed the Employer that, if the Em-ployer sought to avoid the court-ordered arbitra-tion, NABET would strike immediately. Thereaf-ter, on June 10, 1977, the Board held that by refus-ing to comply with the Board's earlier Decisionand Determination of Dispute, by encouraging em-ployees of the Employer to engage in a strike orwork stoppage, and by threatening the Employerwith a strike with an object of forcing reassignmentof work, NABET had violated Section8(b)(4)(ii)(D) of the Act. The Board orderedNABET to cease and desist from its unfair laborpractices.5So far as we have been made aware,Respondent complied fully with that Order, andwe have not, until this proceeding, had occasion toconsider related disputes at the Employer's facility.Since our original Decision and Determination ofDispute in 1976, the Employer and Respondenthave entered into a new collective-bargainingagreement, effective June 1, 1978. In June 1978,and again in November 1978, the Employer sentcamera crews to cover election-eve events at can-didates' political headquarters in the Los Angelesi International Alliance of Theatrical Stage Employees and Moving Pic-ture Machine Operators of the United States and Canada (Metromedia.Inc.),. 225 NLRB 785, 786 (1976).5 National Association of Broadcast Employees and Technicians. AFL-CIO. CLC (NABET) (Metromedia, Inc.). 230 NLRB 75 (1977). 373NATIONAL ASSOCIATION OF BROADCAST EMPLOYEES AND TECHNICIANSarea. The camera crews used hand-held portableelectronic cameras capable of both videotaping andtransmitting live audio and visual signals. Thecamera operators were employees represented byIATSE. On both nights in question, the cameramenperformed both live broadcasting and videotapingat the campaign headquarters; the cameras wereused in their live broadcasting capacity to scan theevents from specially constructed, stationary, raisedplatforms and in their videotaping capacity whenthe camera operators moved about the floor withnews reporters who were conducting interviews.Respondent filed grievances immediately follow-ing each of the instances described above. Re-spondent did not question the Employer's authorityto assign the videotape operations conducted onelection night to employees represented by IATSE,but it did maintain that, under the Trade Jurisdic-tion Article of the new collective-bargaining agree-ment, operation of the cameras during the livebroadcasting should have been assigned to employ-ees whom it represented. When the Employer re-fused to participate in the contractual grievanceprocedure, Respondent instituted proceedings inFederal district court to compel arbitration.The sole issue we consider here is whether Re-spondent's conduct in filing and maintaining griev-ances and in initiating court proceedings to compelarbitration amounted to a violation of Section8(b)(4)(ii)(D) of the Act. At the outset, we mustdetermine whether live broadcasting was clearlyencompassed within our earlier Decision and De-termination of Dispute.Our 1976 10(k) award was somewhat unusual intwo respects. First, although the work in disputewas narrowly defined as "the operation of a porta-ble hand-held electronic videotape camera and relat-ed equipment,"6the purpose of the work, "newsgathering," was the focus of the Board's inquiryand the primary basis upon which the awardrested.7It was clear to us then that both employeesrepresented by IATSE and employees representedby NABET possessed the ability to perform themechanical operation of the videotape camera; andwe have been presented with no evidence to thecontrary in the present controversy. The work indispute was awarded to employees represented byIATSE not because they possessed greater me-* International Alliance of Theatrical Stage Employees (Metromedia,Inc.), supra at 736 (emphasis supplied).I We found that the traditional factors of collective-bargaining agree-ments and certifications and area, craft, and industry practice were incon-clusive. We found that the factors of job impact and economy and effi-ciency of operation favored assignment of the work to employees repre-sented by IATSE, based upon the technology then available to the Em-ployer. As we note elsewhere in this Decision, however, the technologi-cal level of this industry is subject to rapid change, and our prior Deci-sion did not, therefore, stress the factors of job impact and efficiency.chanical ability but because, in our judgment, thoseemployees were better trained than NABET engi-neers to exercise the largely self-directed photo-journalistic expertise necessary to cover fast-break-ing news events outside the studio. That our assign-ment of the operation of videotape equipment wassupported almost exclusively by reasoning capableof larger application created a certain amount ofambiguity in the scope of the award. Then, too,our award rested at least in part on our understand-ing of the technological methods available to theEmployer in 1976. Evidence of live broadcastingwas minimal, for example, and evidence relating tomicrowaving was excluded because the Employerwas not using such methods in connection withportable cameras at the time. In fact, we specifical-ly noted in our prior award that at that time theEmployer intended to use the videotape camera toobtain film for delayed broadcast. Also, unlike mostsuch awards, the 10(k) award in question was ofapparently limitless duration and, in an industry inwhich technological advances occur frequently, itwas perhaps to be expected that the scope of theaward might be subject to conflicting interpreta-tions by the parties in 1978.The predictable conflict has occurred, largelybecause Respondent perceives a distinction be-tween the operation of the camera and the news-gathering purpose thereof, and the Employer doesnot. We note that the interpretations of the awardby both Respondent and the Employer are plausi-ble, and that they created sufficient ambiguity inthe application of the 10(k) award for the Adminis-trative Law Judge to take additional evidencebefore determining its scope. We find it unneces-sary to comment on the propriety of such a proce-dure, just as we express no opinion whether theAdministrative Law Judge was correct in conclud-ing that live broadcasting by use of portable elec-tronic cameras was within the scope of the original10(k) award. Our concern here is the object of Re-spondent's conduct in filing the grievances and theSection 301 lawsuit, and for that purpose it is suffi-cient that the interpretation of the 10(k) award wasopen to reasonable doubt by the parties affected byit, because of its ambiguity and because of changed-circumstances resulting from the passage of time.In addition, we find it relevant that Respondentfiled the grievances relating to live broadcastingunder a contract executed almost 2 years after the10(k) award, that Respondent's grievances are co-lorable under the contract, and that the contractitself does not, in our judgment, represent an at-tempt by either Respondent or the Employer tocircumvent the 10(k) award to the detriment of em-ployees represented by IATSE. A 10(k) award is 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot intended to halt the normal processes of good-faith bargaining between employers and unions. Be-cause substantial time has elapsed since issuance ofa Decision and Determination of Dispute that didnot clearly address the allocation of live broadcast-ing work, we are not prepared to conclude that theparties were prohibited from negotiating on thesubject. The contract negotiated by these partiesnot only provides a colorable basis for Respond-ent's grievances but also appears to accommodateour prior award of videotaping to employees repre-sented by IATSE.8Under these circumstances, wecannot conclude that the documentary evidencealone supports the Administrative Law Judge'sconclusion that Respondent either has refused tocomply with our prior Decision and Determinationof Dispute or has restrained or coerced the Em-ployer within the meaning of Section 8(b)(4)(ii)(D)of the Act. Moreover, the record contains no otherevidence that Respondent intended to do so.In evaluating the evidence of coercive conductpresented by this record, we are mindful that theFederal labor policy strongly encourages resolutionof labor disputes through contractual grievance-ar-bitration procedures.9The Board does not lightlyinterfere in conflicts at the workplace when an em-ployer and a union have established an adequatemechanism for private resolution. Nor do we exer-cise our authority under the Act in a manner thatneedlessly restricts a party's access to judicial rem-edies. l 0Certainly we do not suggest that filing a griev-ance and a Section 301 suit can never constitute anunfair labor practice, but when, as here, a re-spondent pursues its legal remedies for an arguablymeritorious claim under a properly negotiated col-lective-bargaining agreement and the record fails todisclose extrinsic evidence of threats, restraint, orI See sec. 6.02 (c)(ii) of the contract in the attached appendix. [Omittedfrom publication.]9 See United Steelworkers of America v. Enterprise Wheel & Car Corp.,363 U.S. 593 (1960); United Steelworkers of America v. American Manufac-turing Co., 363 U.S. 564 (1960); United Steelworkers of America v. Warriord Gulf Navigation Co., 363 U.S. 574 (1960).10 See N.L.R.B. v. Nash-Finch Company, d/b/a Jack & Jill Stores, 404U.S. 138, 142 (1971); Clyde Taylor, d/b/a Clyde Taylor Company, 127NLRB 103, 109 (1960).", To the contrary, under circumstances not present in this case, wehave so held. In Brotherhood of Teamsters d Auto Truck Drivers Local No'85. International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Pacific Maritime Association), 224 NLRB 801 (1976),we found that respondent had violated Sec. 8(bX4Xii)(D) by filing griev-ances following an unambiguous 10(k) award when (1) the grievanceswere filed against neutral employers in an attempt to force them to pres-sure the primary employer to reassign the work in dispute to employeesrepresented by respondent; (2) respondent's agent had made statementsclearly indicative of an impermissible purpose in filing the grievances; (3)the grievances filed were obviously without merit; and (4) respondent'scontract with the neutral employers against whom the grievances werefiled permitted respondent to strike and picket if the grievances were notsatisfactorily resolved. See also United Food and Commercial Workers In-ternational Union. District Union 227. AFL-CIO (The Kroger Company),247 NLRB 195 (1980).coercion of the employer, we are unable to con-clude that it has done more than its status as em-ployee representative authorizes. Accordingly, weshall dismiss the complaint against Respondent inthis case.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: Thiscase was heard in Los Angeles, California, on December3 and 19, 1979, based on a complaint issued on August20, 1979, pursuant to a charge and first amended chargefiled on June 15, 1979, and July 18, 1979, respectively.The complaint alleges that Respondent has violated Sec-tion 8(b)(4)(ii)(D) of the National Labor Relations Act,as amended, herein called the Act, by failing to honorand abide by the National Labor Relations Board's Deci-sion and Determination of Dispute finding that employ-ees represented by International Alliance of TheatricalStage Employees and Moving Picture Operators of theUnited States and Canada, herein called IATSE, were"entitled to perform the work of news gathering by useof the Akai electronic camera," by the filing of griev-ances claiming the assignment of election news coverage,and by filing a lawsuit seeking to compel the Employerto submit the grievances to arbitration, with the object offorcing or requiring the Employer to assign the work toits members rather than to employees who are membersof, or represented' by, IATSE. In its answer, Respond-ent denied (1) that the Employer utilized employees rep-resented by IATSE to perform the work of "the oper-ation of a portable hand-held electronic videotapecamera and related equipment for news, sports for newsand news special events gathering purposes" as allegedin paragraph 5(b) of the complaint; (2) that, in June andNovember 1978, the Employer utilized employees repre-sented by IATSE to perform the work of gathering elec-tion news through the operation of portable hand-heldelectronic videotape cameras and related equipment; (3)that Respondent and IATSE have a jurisdictional dis-pute over the operation of portable hand-held electronicvideotape cameras and related equipment; (4) that Re-spondent has not been certified nor has the Board issuedan order determining that Respondent is the bargainingrepresentative of the employees performing the work de-scribed immediately above; (5) that in International Alli-ance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada (Me-tromedia, Inc.), 225 NLRB 785 (1976), the Board foundthat employees represented by IATSE are entitled toperform the work described in (3) above; and (6) thatRespondent has refused to honor and abide by theBoard's award in the case reported in 225 NLRB 785, NATIONAL ASSOCIATION OF BROADCAST EMPLOYEES AND TECHNICIANS375with the object of forcing or requiring the Employer toassign said work to employees who are its membersrather than employees represented by IATSE. Contend-ing evidence regarding the use of such hand-held cam-eras for microwave or transmission of signals for livebroadcast or for recording on videotape at sites otherthan at the place of the news story was excluded fromconsideration by rulings of the hearing officer conduct-ing the earlier 10(k) hearing, Respondent contends thatthe Board has never decided whether the Employer canassign to IATSE represented employees the operation ofhand-held cameras to microwave or transmit signals tothe studio for the purposes of live broadcasting, func-tions which have always been performed exclusively byemployees represented by Respondent. Respondent con-tends that, as engineers represented by it have exclusive-ly performed the funciton of live broadcasting withhand-held cameras, the transfer of such work and func-tions of IATSE cameramen would result in the loss ofjobs for its engineers. It contends that live broadcastingof election coverage has always been considered "pro-gram" material under its jurisdiction, as distinguishedfrom "news." Contending that a new 10(k) proceedingshould be held, Respondent claims a decision here basedon the Board's earlier 10(k) proceeding would be adenial of due process, and moved to dismiss the com-plaint "since the Board has not proceeded pursuant toSection 10(k) of the Act." Pointing out that the griev-ances over which the instant dispute arose were filed onJune 6 and December 3, 1978, more than 7 months priorto the filing of the charge herein, Respondent contendsthe charge should be dismissed on the basis of Section10(b).All parties were afforded full opportunity to appear, tointroduce evidence, and to examine and cross-examinewitnesses. Briefs were filed by the General Counsel, theEmployer, and Respondent and have been carefully con-sidered.Upon the entire record in the case, and from my ob-servation of the witnesses and their demeanor, andhaving considered the post-hearing briefs, I make the fol-lowing:FINDINGS OF FACT1. JURISDICTIONIt is admitted and found that the Employer is a Dela-ware corporation engaged in the operation of KTTV,one of its 20 radio and television stations locatedthroughout the United States. The Employer advertisesnational brand products, subscribes to national wire serv-ices, and derives annual gross revenues from said radioand television stations exceeding 500,000 per year. Ac-cordingly, it is found that the Employer is an employerengaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATIONS INVOLVEDIt is admitted and found that Respondent and IATSEare labor organizations within the meaning of Section2(5) of the Act.II1. ISSUES1. Whether live coverage of election headquarters byIATSE represented employees operating electronic mini-cameras on June 6 and November 7, 1978, was "newsgathering" within the meaning of the Board's Determina-tion of Dispute in Metromedia, supra.2. If so, whether Respondent's conduct in filing griev-ances claiming the assignment of said work, and Re-spondent's filing a lawsuit to compel arbitration of thosegrievances, violated Section 8(b)(4XiiXD) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Employer owns and operates television stationKTTV in Los Angeles, California. On January 6, 1976,the Employer filed a charge against IATSE in Case 31-CD-161, alleging that IATSE had violated Section8(b)(4)(ii)(D) of the Act by engaging in certain conductwith an object of forcing or requiring the Employer toassign the operation of the minicam to employees repre-sented by IATSE rather than of employees representedby Respondent herein. Pursuant to Section 10(k) of theAct, a hearing was duly held in which all parties, includ-ing Respondent, fully participated. On July 30, 1976, theBoard issued its Decision and Determination of Dispute,wherein it concluded that Metromedia's employees rep-resented by IATSE "were entitled to perform the workof news gathering by use of the Akai electronic cameraminicam." In accordance with the Board's Rules andRegulations, the Regional Director for Region 31, dis-missed the charge against IATSE In that case. Thereaf-ter Respondent herein advised the Employer that, if theEmployer sought to delay court-ordered tripartite arbi-tration of the same work dispute, Respondent would"immediately strike and refuse to handle and process anyand all videotape produced by the mini-camera whensuch camera and videotape equipment is operated by anemployee or employees represented by a union otherthan NABET" (Respondent herein). Thereafter, the Em-ployer filed a charge against Respondent in Case 31-CD-173, and a complaint issued alleging NABET violat-ed the Act by threatening a strike and refusal to handleand process videotape produced by the minicam when itand related equipment were operated by employees rep-resented by IATSE. The complaint allleged Respondenthad failed and refused to honor or abide by the Board'sDecision and Determination of Dispute in Metromedia,Inc., supra, in which the Board awarded the work ofnews gathering by use of the minicam to the Employer'semployees represented by IATSE, with the object offorcing or requiring the Employer to assign the oper-ation of the minicam to employees represented by Re-spondent rather than to employees represented byIATSE. On March 2, 1977, the Board approved a stipu-lation of the parties, and, pursuant to a motion to thateffect, transferred the proceeding to the Board. Stipulat-ed to the Board, inter alia, was the offical transcript andexhibits of the 10(k) proceeding in Case 31-CD-161, andthe Board's Decision and Determination of Dispute. Re-spondent argued in that case, inter alia, that the Board 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad no authority to proceed against it in Case 31-CD-173, unless a 10(k) hearing was held, and that the Boardcould not rely on the decision in Case 31-CD-161 as thebasis for issuing a complaint against it, since Respondentwas not the Union against whom charges had been filedin that case. Noting that Respondent had participatedfully in the prior 10(k) hearing and that the issues thereinwere fully litigated and carefully considered by theBoard, the Board concluded there was "no reason to gothrough the involved procedure of a second 10(k) hear-ing merely to arrive at the same conclusion we have al-ready reached in Case 31-CD-161." Accordingly, itfound that Respondent violated Section 8(b)(4)(ii)(D) ofthe Act by refusing to comply with the Board's Decisionand Determination of Dispute in that case, as alleged inthe complaint. The instant matter also involves the operation of theminicam.2The parties stipulated that the grievances, aswell as the lawsuit which was filed seeking to compel ar-bitration of the grievances, were founded upon a claimby Respondent that Respondent's represented employeesshould have been operating the minicam and relatedequipment when used for live broadcasting during elec-tion coverage on the two nights in question.3B. The Instant DisputeIn June and November 1978, Respondent's news de-partment assigned IATSE news crews utilizing the mini-cam to cover "live" the election news at various candi-dates' headquarters located in hotels in the Los Angelesarea.4In addition to the usual minicam crew consistingof a cameraman, a sound man, a reporter, an IATSE co-ordinator or stage manager,5and either one or twoNABET represented engineers were also assigned toeach hotel. The coordinator-stage manager was in tele-phone contact with the studio and gave the minicamcrew their "cues" for going "live." He also ran errandsand performed other functions not necessarily essentialto the program. It is clear from the record that neitherthe coordinator-stage manager nor anyone else at eitherthe studio or at the hotel election headquarters gave anydirection to the news crews as to what they shouldcover or how shots were to be taken. Instead, the mini-cam crew appears to have utilized what the Board in the10(k) determination referred to as their news-gatheringabilities in determining what shots it would make. TheNABET represented engineers did not operate minicams,but instead operated certain electronic equipment, suchi 230 NLRB 75 (1977).2 The Akai minicam involved in the 10(k) proceeding has been re-placed by the RCA T-76 minicam. The parties stipulated there was nosubstantial difference between the two minicams.3 The parties further agree that the grievances do not cover any video-tape coverage that may have taken place on the evenings in question.4 The only other occasion the IATSE Minicam crew has been assignedto transmit "live" coverage was in September 1978, the initial day of LosAngeles school bussing. No grievance was filed by Respondent regardingthat assignment.s News Director Riley and NABET Engineer Jacobsen characterizedthe latter individual as stage manager. Walker, a sound man and camera-men, and Moore, another cameraman, testified there as a coordinator, butno state or production manager. Cameraman Josea characterized thesame individual as production manager, or "gofer." Regardless of thetitle, there is little dispute regarding his functions set forth herein.as an oscillascope and high monitored the picture duringlive transmission. On the evenings in question, the mini-cam was used principally to transmit live video andaudio signals from election headquarters to the KTTVstudio by means of a cable provided by TELCO, acommon carrier. While there was testimony regardingthe potential microwaving of signals back to the studio,it is clear that no microwave equipment was operated byany of the Employer's employees on the nights in ques-tion, none of the signals were in fact microwaved by acommon carrier, nor does the Employer contemplatepurchasing microwave equipment.6On both evenings inquestion, the minicam crews operated the minicamsmounted on a tripod (stationary mode) for live cover-age from specially constructed raised platforms whichwere also used by the other television stations coveringthe events. On June 6, at both locations, the crews wentportable by disconnecting the minicams from theTELCO cable used for live transmission, connected theminicams to the video and audio tape recorders, and op-erated in a mobile shoulder-mounted fashion while theywent down on the floor and taped interviews and events.The tapes were physically transmitted back to the studioand handled in the same manner as any other nonlivenews story. Except for receiving "cues" as to when livebroadcasts were to begin and end, the work performedby the minicam crews and the skills required of themwhile shooting live coverage on election evening werethe same as those used in videotaping. The format andcontext of the material shot were planned by the mini-cam crew itself. Thus, it is clear the work performed bythe cameramen in news gathering, including election-evecoverage, is no different whether the minicam is used forlive broadcasting or for videotaping.7Prior to the introduction of the minicam, IATSE rep-resented crews dispatched by the news department per-formed election news coverage with film cameras whichare now used as backup for the minicams. After the in-troduction of the minicam, they videotaped electionnews for later presentation, using both the tripod andshoulder mount for shooting. At the time of the 10(k)hearing, IATSE cameramen had used the minicam onlyfor the purpose of videotaping at the location of thenews event and not for "live" presentation.As noted by the Board in the 10(k) Decision and De-termination Dispute, camera work for programs taped inthe Employer's studio has been assigned to engineersrepresented by NABET who operate:large, immobile, electronic cameras mounted onpedestals. For most in-studio programs. ..the Em-ployer utilizes a multiple-camera operation whichallows it to record shots from different angles.Thus, no single cameraman is responsible for cap-turing an entire program.6 There was evidence the Employer owned some antiquated micro-wave equipment but that it had never been used with the minicam.7 There was unrefuted testimony that videotape made by the minicamand audiovisual recorder can also be transmitted to the studio by cable ormicrowave. NATIONAL ASSOCIATION OF BROADCAST EMPLOYEES AND TECHNICIANS377The engineers function as part of a productioncrew consisting of a director or producer, audio en-gineer, lighting director, technical director, andvideo controller. The director tells each cameramanwhat shots he wants them to get, and then he co-ordinates all cameras for a single program.On occasion, the electronic camera productioncrew has been dispatched to various remote loca-tions outside the studio to cover such prescheduledevents as sporting events or election returns, or tocover on-going news stories such as natural disast-ers or an airplane hijacking. The method of oper-ation at remote locations is similar to that in thestudio, with several cameras placed in stationary po-sitions. The camera work is supervised by the samepeople comprising the studio production team.Nothing inconsistent with the foregoing was presented inthe instant hearing. Thus, as noted, NABET representedengineers have historically been dispatched as camera-men in production crew to cover election returns, and"On a very infrequent basis ...have operated portablehand-held electronic cameras in the field, either with orwithout supervision."As noted earlier, the Respondent filed two grievancesover the Employer's assignment of the operation of theminicam to the news department employees representedby IATSE, and sought, through a suit filed in the Feder-al District Court, to compel Metromedia to arbitrate thetwo grievances.ConclusionsIt is apparent from the foregoing that there now exists,as the Board found in the 10(k) proceeding, claims forthe same work by competing groups of employees. Thequestion is therefore whether the work in dispute is cov-ered by the Board's earlier Determination of Dispute. Ifnot, the complaint must be dismissed. If the work is cov-ered, then the question is whether the conduct engagedin by the Respondent is unlawful.I have carefully reviewed the transcript in this case,the pages of the transcript in the 10(k) proceeding whichthe parties have referred me to, and the briefs, and con-clude the work in dispute-the operation of the minicamfor election evening-news gathering, whether for livetransmission or recording on videotape-is covered bythe Board's earlier Decision and Determination of Dis-pute. The Board concluded in the 10(k) Decision that theemployees represented by IATSE "are entitled to per-form the work of news gathering by use of the ...elec-tronic camera." It is not disputed, and the record hereinso shows, that election evening news coverage has beena function of the Employer's news department and that itconstitutes news gathering. Rather, Respondent contendsthat, since the Board made no reference to live broad-casting in the 10(k) determination, it was obviously"deemed irrelevant" in the Decision and Determinationof Dispute. In my view, the Board was presented withsufficient evidence on the subjects of election eveningnews coverage and live broadcasting, includingmicrowaving, in the 10(k) proceeding, that, had it intend-ed to make an exception to the assignment of "the workof news gathering by use of the ..electronic camera"to IATSE represented employees, it would have specifi-cally so stated. In this regard, the transcript of the 10(k)hearing discloses testimony on the following subjects:Page 48-49-NABET engineers have covered"major news events," once or twice a year, includ-ing "election night" at City Hall, and hijacking atthe International Airport using pedestal type cam-eras and including a regular complement of produc-tion and engineering personnel.Page 70-72-Election coverage is a news depart-ment function; however, if it required changing theregular programming, coordination with the pro-gram department would be required. News depart-ment has responsibility for election events.Page 100-104-Three years prior to the 10(k) hear-ing, a NABET crew microwaved an airport hijack-ing incident back to the television station where itwas recorded. Election night coverage, includinginterviews with candidates and tabulation of results,are "run by the news department." Such coveragewas videotaped by an IATSE cameraman, togetherwith a technical director, audio man, floor engineer,and "sometimes a stage hand plus the talent." A"film camera crew" (IATSE) is "very mobile, oper-ating independently," roaming through the crowdchasing politicians.Page 67-171-Engineering department has no re-sponsibility with gathering news in the field.NABET employees operate cameras in studios andin remotes for sporting events, election returns, and"special events of that type." Their basic camera isthe Norelco PC70, a 140 pound pedestal-type sta-tionary camera which can be moved about by "dol-lies or crane pushers." They are capable of bothvideotape recording and live coverage. Until a yearprior to the 10(k) hearing, NABET engineers alsooperated a hand-held PCP-90 camera (page 190-taken out of service), weighing about 40 pounds, ex-cluding lens and backpack. While equipped for usewith batteries, it had never been used with them. Itwas used on a stage for special effects and maybehalf a dozen times under the news department forhijacking and other similar news events. NABETengineers exercise no journalistic or editing judg-ment and have no responsibility for ferreting outnews stories.Page 177-RCA T-76 and Akai cameras both capa-ble of live broadcasting. There must be an FCC li-censed operator at either receiving or transmittingend to transmit by microwave.Page 186-188-Remote programs, such as sportingevents, can be either tape recorded on the spot ormicrowaved back to the studio.Page 189-190--Prior to the advent of the videotapecamera, "many years ago," NABET crews usedelectronic cameras to cover news events whichwere put on live. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDPage 193-196-PCP-90 (which has been taken outof service) was used for microwaving with "oldtype microwave equipment," but not with "state ofthe art microwave equipment." "Any camera canbe hooked to a microwave." For microwaving, li-censed operator is required at either transmitting orreceiving end. A license is not required to operatethe minicam, but one is required to operate micro-wave equipment. "When the state of the art issuch," the Employer will buy microwave equip-ment and microwave from the minicam.Page 217-219-The Employer did not at that timecontemplate that there would be any microwavetransmission from the camera to the KTTV video-tape room, but should it occur, the necessary dutieswould be performed by the cameraman, if qualifiedand he possessed the required FCC license. If not, aNABET engineer would be assigned. Can also mi-crowave directly to the transmitter on MountWilson and onto the air live.Page 275-276-Employer has a microwave facilityin a truck which can be used to go "live" with the"Furnzee" camera. The microwave equipment isseparate from the camera. The Employer attorney'sobjection to further questions about microwave onground Employer didn't intend to have any micro-wave transmission, and since it had been stated thatmicrowaving would be done by a person with anFCC license, and if none available among IATSEemployees, then by a NABET engineer, sustained.Page 347-348-Testimony by ABC television cam-eraman-engineer regarding operation of hand-heldIkigami camera which has capability of taping andmicrowaving and doing both at the same time. Em-ployer counsel's objection to further questioning onground testimony irrelevant, was sustained. Re-spondent counsel's prediction "that KTTV will bemicrowaving and that this is a NABET function."Page 407-420-Testimony by NABET engineer re-garding coverage of special events in the field com-mencing in the early 1950's, prior to the advent ofvideotaping, which were transmitted by microwave.Prior to videotaping, all election stories weremicrowaved for live showing by NABET engi-neers. From early 1950's, had been assigned to elec-tion coverage with a variety of cameras. Has alsocovered 20 to 30 disasters such as fires, floods andearthquakes. About 1968, microwaved picture froma PCP-90 camera operated by NABET cameraman.Film cameras were also present at almost all majorevents. (Much of testimony predated acquisition ofKTTV by the Employer.)Page 444 451-NABET cameramen used for newsgathering purposes in connection with disasters andelection evening coverage. In most cases, a directorwas either present or in the area. Operated withtwo other NABET engineers in a mobile unit.It is clear from this record that there is no differencebetween the technical operation of the minicam when itis videotaping and when the picture it takes is transmit-ted live to viewers through a cable connected to acommon carrier or by microwaving. The manner inwhich the common carrier transmitted the picture takenby the minicam has no bearing on the Board's 10(k) De-cision. It is further clear that IATSE represented mini-cam operators have never operated any microwave orother similarly purposed equipment capable of transmit-ting directly signals from the minicam for live broadcast-ing. It is also clear that microwaving is but one of sever-al means by which either a live or taped picture can betransmitted from one place to another for either live ordelayed broadcasting, and that the microwave equipmentis separate and apart from the minicam.As the Board has found that employees represented byIATSE "are entitled to perform the work of news gath-ering by use of the ...electronic camera," as theBoard's Decision and Determination of Dispute did notexclude election news or live coverage from its determi-nation, and as there is no question but what election eve-ning coverage, whether captured by videotape or forlive broadcasting, is news gathering, I conclude and findthe dispute herein is covered by the Board's earlier Deci-sion and Determination of Dispute in Case 31-CD-161.It follows from the above that, as alleged in the com-plaint, at all material times, Respondent and IATSE havehad a jurisdictional dispute over which employees wouldgather election news through the operation of the mini-cam; that Respondent has neither been certified as thecollective-bargaining representative of the employeesgathering election news with the minicam, nor has theBoard determined Respondent is the bargaining repre-sentative of said employees; that on July 30, 1976, in In-ternational Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United States andCanada (Metromedia, Inc.), 225 NLRB 785 (1976), theBoard issued its Decision and Determination of Disputefinding that employees represented by IATSE are enti-tled to perform the work of gathering election newsthrough the operation of the minicam. It further followsthat, by filing and maintaining the grievances over theassignment of said work to IATSE represented employ-ees, and by filing a lawsuit in the United States DistrictCourt seeking to compel the Employer to submit thegrievances to arbitration, Respondent has failed and re-fused to abide by the Board's award in the 10(k) hearing,and continues to demand that the Employer assign saidwork to employees represented by Respondent ratherthan to employees represented by IATSE, and that anobject of the acts and conduct of Respondent has been toforce or require the Employer to assign the work ofgathering election news by use of the operation of porta-ble hand-held electronic cameras to employees who aremembers of Respondent rather than to employees whoare represented by IATSE. Through its conduct, Re-spondent has sought to relitigate issues previously con-sidered by the Board. It is well established, however,that the Board's award of work in a 10(k) proceeding isnot open to review in a related unfair labor practice pro-ceeding. National Association of Broadcast Employees andTechnicians, AFL-CIO, CLC (NABET) (Metromedia, NATIONAL ASSOCIATION OF BROADCAST EMPLOYEES AND TECHNICIANS379Inc.), 230 NLRB 75, 77 (1977). As I have concluded thatthe Board was presented with evidence regarding elec-tion evening news gathering and live broadcasting in the10(k) proceeding, and as the work of gathering electionnews with the minicam falls within the Board's award inthe 10(k) hearing-"the work of news gathering by useof the ...electronic camera"-Respondent's contentionthat it would be a denial of due process to deny it an-other 10(k) hearing to resolve the issue raised herein isrejected, and its motion to dismiss on that basis is denied.While, as Respondent argues in its answer, a complaintbased on the act of filing the grievances on June 6 andDecember 3, 1978, would be barred by Section 10(b), itsconduct in maintaining the grievances and seekingthrough its lawsuit to compel the Employer to submitthem to arbitration is within the 10(b) period. According-ly, its argument that the instant charge should be dis-missed as barred by Section 10(b) is without merit. Asstated by the Board in 230 NLRB at 78, "by continuingto demand arbitration of a dispute already settled by theBoard in a decision taking precedence over that of an ar-bitrator, NABET was attempting to undermine theBoard's authority to resolve jurisdictional disputes, thusfurther evidencing its intention not to be bound by theBoard's award." Accordingly, I conclude and find thatRespondent has violated Section 8(b)(4)(ii)(D) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe conduct of Respondent, as set forth above, occur-ring in connection with Metromedia's operations, has aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(b)(9)(ii)(D) of the Act, I shall recommend thatit cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact andthe entire record, I hereby make the following:CONCLUSIONS OF LAW1. Respondent, National Association of Broadcast Em-ployees and Technicians, AFL-CIO, CLC, and Interna-tional Alliance of Theatrical Stage Employees andMoving Picture Operators of the United States andCanada are labor organizations within the meaning ofSection 2(5) of the Act.2. Metromedia, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.3. By failing and refusing to honor or abide by theBoard's Decision and Determination of Dispute in Case31-CD-161, by filing and maintaining grievances, and byfiling a lawsuit in the United States District Court, pray-ing for an order compelling Metromedia, Inc., to submitsaid grievances to arbitration, with an object of forcingof requiring Metromedia, Inc., to assign to employeesrepresented by or members of Respondent, rather to em-ployees represented by members of International Alli-ance of Theatrical Stage Employees and Moving PictureOperators of the United States and Canada, the work ofgathering election news with the minicam, Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(4)(ii)(D) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]